     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 1 of 24



 1   JEFF LANDRY
      ATTORNEY GENERAL OF LOUISIANA
 2   ELIZABETH B. MURRILL (pro hac vice forthcoming)
      Solicitor General
 3   JOSEPH S. ST. JOHN (pro hac vice forthcoming)
      Deputy Solicitor General
 4   LOUISIANA DEPARTMENT OF JUSTICE
     1885 N. Third Street
 5   Baton Rouge, LA 70804
     Tel: (225) 326-6766
 6   emurrill@ag.louisiana.gov
     stjohnj@ag.louisiana.gov
 7
     Counsel for the State of Louisiana
 8
     SEE SIGNATURE PAGE FOR
 9   ADDITIONAL PARTIES AND COUNSEL

10                                    UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12   STATE OF CALIFORNIA, by and through              No. 4:20-cv-4869
     ATTORNEY GENERAL XAVIER
13   BECERRA and the STATE WATER
     RESOURCES CONTROL BOARD,
14   STATE OF WASHINGTON, STATE OF                    ANSWER OF STATE INTERVENORS
     NEW YORK, STATE OF COLORADO,                     LOUISIANA, MONTANA, ARKANSAS,
15   STATE OF CONNECTICUT, STATE OF                   MISSISSIPPI, MISSOURI, TEXAS, WEST
     ILLINOIS, STATE OF MAINE, STATE                  VIRGINIA, AND WYOMING
16   OF MARYLAND, COMMONWEALTH
     OF MASSACHUSETTS, STATE OF
17   MICHIGCAN, STATE OF MINNESTOA,
     STATE OF NEVADA, STATE OF NEW
18   JERSEY, STATE OF NEW MEXICO,
     STATE OF NORTH CAROLINA, STATE
19   OF OREGON, STATE OF RHODE
     ISLAND, STATE OF VERMONT,
20   COMMONWEALTH OF VIRGINIA,
     STATE OF WISCONSIN, and the
21   DISTRICT OF COLUMBIA,

22                         Plaintiffs,

23           v.

24   ANDREW R. WHEELER, in his official
     capacity as ADMINISTRATOR OF THE
25   UNITED STATES ENVIRONMENTAL
     PROTECTION AGENCY, and the
26   UNITED STATES ENVIRONMENTAL
     PROTECTION AGENCY,
27
                           Defendants.
28
                                                      1
                                          STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 2 of 24



 1                       STATE INTERVENORS’ ANSWER TO COMPLAINT

 2          Intervenors Louisiana, Montana, Arkansas, Mississippi, Missouri, Texas, West Virginia, and

 3   Wyoming (“State Intervenors”), make this Answer to Plaintiffs’ Complaint in the above-captioned

 4   case. Pursuant to Federal Rule of Civil Procedure 8(b), State Intervenors deny each and every

 5   allegation contained in Plaintiffs’ Complaint except for those expressly admitted herein. For the

 6   avoidance of doubt, (a) State Intervenors deny all summations, characterizations, etc. of legal

 7   authorities on the basis that such allegations state a legal conclusion as to which no response is

 8   required and that legal authorities speak for themselves, and (b) deny all headings.

 9                                            INTRODUCTION

10          1.1     Admitted that this lawsuit challenges a final rule issued by the Defendants, entitled

11   Clean Water Act Section 401 Certification Rule, 85 Fed. Reg. 42,210 (July 13, 2020) (“Rule”).

12   Specifically denied that the Rule published at 85 Fed. Reg. 42,210 was entitled “Updating Regulations

13   on Water Quality Certification.” Otherwise denied.

14          1.2      Admitted that 33 U.S.C. § 1251(a) provides, in part: “The objective of this chapter is

15   to restore and maintain the chemical, physical, and biological integrity of the Nation's waters.”

16   Admitted that 33 U.S.C. § 1251(b) states, in part: “It is the policy of the Congress to recognize,

17   preserve, and protect the primary responsibilities and rights of States to prevent, reduce, and

18   eliminate pollution, to plan the development and use (including restoration, preservation, and

19   enhancement) of land and water resources, and to consult with the Administrator in the exercise of

20   his authority under this chapter.” Otherwise denied.

21          1.3      Admitted that 33 U.S.C. § 1370 provides:

22          Except as expressly provided in this chapter, nothing in this chapter shall (1) preclude
            or deny the right of any State or political subdivision thereof or interstate agency to
23          adopt or enforce (A) any standard or limitation respecting discharges of pollutants, or
            (B) any requirement respecting control or abatement of pollution; except that if an
24          effluent limitation, or other limitation, effluent standard, prohibition, pretreatment
            standard, or standard of performance is in effect under this chapter, such State or
25          political subdivision or interstate agency may not adopt or enforce any effluent
            limitation, or other limitation, effluent standard, prohibition, pretreatment standard,
26          or standard of performance which is less stringent than the effluent limitation, or
            other limitation, effluent standard, prohibition, pretreatment standard, or standard of
27          performance under this chapter; or (2) be construed as impairing or in any manner
            affecting any right or jurisdiction of the States with respect to the waters (including
28          boundary waters) of such States.
                                                        2
                                         STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 3 of 24



 1   The Intervenor States lack knowledge or information sufficient to form a belief about the truth of

 2   whether “State standards, including those of the Plaintiff States . . . frequently are more protective;”

 3   that allegation is therefore denied. The remainder of this paragraph states legal conclusions as to

 4   which no response is required. To the extent a response is required, it is denied.

 5           1.4     Admitted that 33 U.S.C. § 1341(a)(1) provides, in part: “No license or permit shall be

 6   granted if certification has been denied by the State, interstate agency, or the Administrator, as the

 7   case may be.”

 8           1.5 Admitted that 33 U.S.C. § 1341(d) provides:
             Any certification provided under this section shall set forth any effluent limitations
 9           and other limitations, and monitoring requirements necessary to assure that any
             applicant for a Federal license or permit will comply with any applicable effluent
10           limitations and other limitations, under section 1311 or 1312 of this title, standard of
             performance under section 1316 of this title, or prohibition, effluent standard, or
11           pretreatment standard under section 1317 of this title, and with any other appropriate
             requirement of State law set forth in such certification, and shall become a condition
12           on any Federal license or permit subject to the provisions of this section.
13
     The remainder of this paragraph states legal conclusions as to which no response is required.
14
     To the extent a response is required, it is denied.
15
             1.6     The Intervenor States lack knowledge or information sufficient to form a belief about
16
     the truth of this paragraph; it is therefore denied.
17
             1.7     Admitted that on April 10, 2019, President Trump issued Executive Order 13,868.
18
     The text of the executive order speaks for itself. Otherwise denied.
19
             1.8     Denied.
20
             1.9     Admitted that the Rule provides that “[t]he scope of a Clean Water Act section 401
21
     certification is limited to assuring that a discharge from a Federally licensed or permitted activity will
22
     comply with water quality requirements.” The remainder of this paragraph states legal conclusions as
23
     to which no response is required. To the extent a response is required, it is denied.
24
             1.10    Admitted that the Final Rule provides, in part: “The scope of a Clean Water Act
25
     section 401 certification is limited to assuring that a discharge from a Federally licensed or permitted
26
     activity will comply with water quality requirements.” Further admitted that the Final Rule defines
27
     “certifying authority” as “the agency responsible for certifying compliance with applicable water
28
                                                            3
                                          STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 4 of 24



 1   quality requirements in accordance with Clean Water Act section 401.” Further admitted that the

 2   Final Rule defines “water quality requirements” as “applicable provisions of §§ 301, 302, 303, 306,

 3   and 307 of the Clean Water Act, and state or tribal regulatory requirements for point source

 4   discharges into waters of the United States.” The remainder of this paragraph states legal conclusions

 5   as to which no response is required. To the extent a response is required, it is denied.

 6           1.11    Admitted that the Final Rule provides, in part:

 7
             The certification requirement from a license or permit shall be waived upon . . .
 8           (2) The certifying authority’s failure or refusal to act on a certification request,
             including:
 9           (i) Failure or refusal to act on a certification request within the reasonable period of
             time;
10           (ii) Failure or refusal to satisfy the requirements of § 121.7(c);
             (iii) Failure or refusal to satisfy the requirements of § 121.7(e);
11           (iv) Failure or refusal to comply with other procedural requirements of section 401.
12   The remainder of this paragraph states legal conclusions as to which no response is required. To the

13   extent a response is required, it is denied.

14           1.12 Admitted that EPA’s commentary on the Rule states:
             This final rule concludes the EPA's first comprehensive effort to promulgate federal
15           rules governing the implementation of CWA section 401. The Agency's 1971 water
             quality certification regulations pre-dated the 1972 CWA amendments. This final rule
16           therefore provides the EPA's first holistic analysis of the statutory text, legislative
             history,[FN6] and relevant case law informing the implementation of the CWA
17           section 401 program by the Agency and its federal, State, and Tribal partners.
18   Otherwise denied.
19
             1.13    Denied.
20
             1.14    Admit that Plaintiff States seek a declaration that the Rule violates the Clean Water
21
     Act and the Administrative Procedure Act, 5 U.S.C. § 551 et seq. (APA). Admit that the Plaintiff
22
     States request that the Court set aside and vacate the Rule. Otherwise denied.
23
                                        JURISDICTION AND VENUE
24
             2.1     Denied.
25
             2.2     Admitted.
26
             2.3     Admitted.
27
             2.4     Denied. Intervenor States further answer that Plaintiffs allege in Paragraph 4.1 that
28
                                                        4
                                           STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 5 of 24



 1   they “bring this action in their . . . proprietary capacities” which suggests real property is involved in

 2   this action.

 3                                     INTRADISTRICT ASSIGNMENT

 4             3.1     Admitted.

 5                                                   PARTIES

 6             4.1     Admitted that the Plaintiff States are sovereign states of the United States of America.

 7   Admitted that the Plaintiff States purport to bring this action in their sovereign and proprietary

 8   capacities. Admitted that the Plaintiff States purport to bring this action as parens patriae. Otherwise

 9   denied.

10             4.2     Admitted.

11             4.3     Admitted.

12                          STATUTORY AND REGULATORY BACKGROUND

13                                      The Administrative Procedure Act

14             5.1     This paragraph states legal conclusions as to which no response is required. To the

15   extent a response is required, it is denied.

16             5.2     Admitted that 5 U.S.C. § 553 provides, in part: “General notice of proposed rule

17   making shall be published in the Federal Register” and “[a]fter notice required by this section, the

18   agency shall give interested persons an opportunity to participate in the rule making through

19   submission of written data, views, or arguments with or without opportunity for oral presentation.”

20             5.3     Admitted.

21             5.4     This paragraph states legal conclusions as to which no response is required. To the

22   extent a response is required, it is denied.

23             5.5     Admitted that 5 U.S.C. § 706 provides, in part:

24             To the extent necessary to decision and when presented, the reviewing court shall
               decide all relevant questions of law, interpret constitutional and statutory provisions,
25             and determine the meaning or applicability of the terms of an agency action. The
               reviewing court shall . . . (2) hold unlawful and set aside agency action, findings, and
26             conclusions found to be--(A) arbitrary, capricious, an abuse of discretion, or
               otherwise not in accordance with law; . . . [or] (C) in excess of statutory jurisdiction,
27             authority, or limitations, or short of statutory right[.]”
28   Otherwise denied.
                                                          5
                                           STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 6 of 24



 1

 2

 3                                           The Clean Water Act

 4           5.6     Admitted that 33 U.S.C. § 1251(a) states, in part: “The objective of this chapter is to

 5   restore and maintain the chemical, physical, and biological integrity of the Nation's waters.”

 6           5.7     Admitted that 33 U.S.C. § 1251(b) states, in part: “It is the policy of the Congress to

 7   recognize, preserve, and protect the primary responsibilities and rights of States to prevent, reduce,

 8   and eliminate pollution, to plan the development and use (including restoration, preservation, and

 9   enhancement) of land and water resources, and to consult with the Administrator in the exercise of

10   his authority under this chapter.”

11           5.8     Denied.

12           5.9      Admitted that 33 U.S.C. § 1370 provides, in part:
             Except as expressly provided in this chapter, nothing in this chapter shall (1) preclude
13           or deny the right of any State or political subdivision thereof or interstate agency to
             adopt or enforce (A) any standard or limitation respecting discharges of pollutants, or
14           (B) any requirement respecting control or abatement of pollution; except that if an
             effluent limitation, or other limitation, effluent standard, prohibition, pretreatment
15           standard, or standard of performance is in effect under this chapter, such State or
             political subdivision or interstate agency may not adopt or enforce any effluent
16           limitation, or other limitation, effluent standard, prohibition, pretreatment standard,
             or standard of performance which is less stringent than the effluent limitation, or
17           other limitation, effluent standard, prohibition, pretreatment standard, or standard of
             performance under this chapter[.]
18

19           5.10    Admitted that 33 U.S.C. § 1341(a)(1) provides, in part: “Any applicant for a Federal

20   license or permit to conduct any activity . . . which may result in any discharge into the navigable

21   waters, shall provide the licensing or permitting agency a certification from the State in which the

22   discharge originates or will originate, or, if appropriate, from the interstate water pollution control

23   agency having jurisdiction over the navigable waters at the point where the discharge originates or

24   will originate, that any such discharge will comply with the applicable provisions of sections 1311,

25   1312, 1313, 1316, and 1317 of this title.” Admitted that 33 U.S.C. § 1341(d) provides, in part: “Any

26   certification provided under this section shall set forth any effluent limitations and other limitations,

27   and monitoring requirements necessary to assure that any applicant for a Federal license or permit

28   will comply with any applicable effluent limitations and other limitations, under section 1311 or 1312
                                                        6
                                          STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 7 of 24



 1   of this title, standard of performance under section 1316 of this title, or prohibition, effluent

 2   standard, or pretreatment standard under section 1317 of this title, and with any other appropriate

 3   requirement of State law set forth in such certification, and shall become a condition on any Federal

 4   license or permit subject to the provisions of this section.”

 5           5.11    Admitted that the authority reserved to States in Section 401 is meaningful and

 6   significant. Otherwise denied.

 7           5.12    Denied.

 8           5.13    Admitted that 33 U.S.C. § 1341 provides, in part, “If the State, interstate agency, or

 9   Administrator, as the case may be, fails or refuses to act on a request for certification, within a

10   reasonable period of time (which shall not exceed one year) after receipt of such request, the

11   certification requirements of this subsection shall be waived with respect to such Federal

12   application.”

13           5.14    Admitted that Congress has not amended the language of Section 401 since 1994.

14   The Intervenor States lack knowledge or information sufficient to form a belief about the truth of

15   the remainder of this paragraph; it is therefore denied.

16                      EPA’s Longstanding Section 401 Regulations and Guidance

17           5.15    Admitted that in 1971, EPA promulgated regulations regarding state water quality

18   certifications. Otherwise denied.

19           5.16    Admitted that 33 U.S.C. § 1314(h) provides: “The Administrator shall, within one

20   hundred and eighty days from October 18, 1972, promulgate guidelines establishing test procedures

21   for the analysis of pollutants that shall include the factors which must be provided in any certification

22   pursuant to section 1341 of this title or permit application pursuant to section 1342 of this title.”

23   Otherwise denied.

24           5.17 This paragraph states a legal conclusion as to which no response is required. To the

25   extent a response is required, it is denied.

26           5.18    Admitted that EPA continued to apply the 1971 Regulations to implement section

27   401 following the CWA’s enactment in 1972.

28           5.19    Denied.
                                                         7
                                           STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 8 of 24



 1           5.20    Admitted that until September 10, 2020, 40 C.F.R. § 121.2(a)(3) provides, in part: “A

 2   certification made by a certifying agency shall include the following . . . .(3) A statement that there is a

 3   reasonable assurance that the activity will be conducted in a manner which will not violate applicable

 4   water quality standards[.]” Admitted that until September 10, 2020, 40 C.F.R. § 121.1(g) provides:

 5   “Water quality standards means standards established pursuant to section 10(c) of the Act, and State-

 6   adopted water quality standards for navigable waters which are not interstate waters.”

 7           5.21    Admitted that until September 10, 2020, 40 C.F.R. § 121.16(b) provides, in part:

 8
             The certification requirement with respect to an application for a license or permit
 9           shall be waived upon:
             (a) Written notification from the State or interstate agency concerned that it expressly
10           waives its authority to act on a request for certification; or
             (b) Written notification from the licensing or permitting agency to the Regional
11           Administrator of the failure of the State or interstate agency concerned to act on such
             request for certification within a reasonable period of time after receipt of such
12           request, as determined by the licensing or permitting agency (which period shall
             generally be considered to be 6 months, but in any event shall not exceed 1 year)
13

14
             5.22    Admitted that in 1989, a guidance document entitled “Wetlands and 401
15
     Certification-Opportunities and Guidelines for States and Eligible Indian Tribes” (1989 Guidance)
16
     was prepared by Katherine Ransel of the non-governmental Environmental Law Institute and
17
     Dianne Fish of EPA’s Office of Wetlands Protection, Wetlands Strategies, and State Programs
18
     Division. Otherwise denied.
19
             5.23    Admitted that the 1989 Guidance stated, in part: “The language of Section 401(a)(1)
20
     is written very broadly with respect to the activities it covers. ‘[A]ny activity, including but not limited
21
     to, the construction or operation of facilities, which may result in any discharge requires water quality
22
     certification.” Admitted that the 1989 Guidance stated, in part: “The purpose of the water quality
23
     certification requirement, the Congress said, was to ensure that no license or permit would be issued
24
     for an activity through inadequate planning or otherwise could in fact become a source of pollution.”
25
     Further answering, however, that the 1989 Guidance cited to Congressional floor debate as the basis
26
     for that statement. Otherwise denied.
27

28
                                                          8
                                          STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 9 of 24



 1           5.24    Admitted that the 1989 Guidance stated, in part: “all of the potential effects of a
     proposed activity on water quality—direct and indirect, short and long term, upstream and
 2
     downstream, construction and operation—should be part of a State’s certification review.” Admitted
 3
     that the 1989 Guidance stated, in part: “Also, because the State’s certification of a construction
 4
     permit or license permit also operates as certification for an operating permit (except for certain
 5   instances specified in Section 401(a)(3)), it is imperative for a State review to consider all potential
 6   water quality impacts of the project, both direct and indirect, over the life of the project.” Admitted
 7   that the 1989 Guidance also provided examples of conditions that States had placed on section 401

 8   certifications. Admitted that the 1989 Guidance stated, in part, with respect to a certification by the
     State of Maryland:
 9
             While few of these conditions are based directly on traditional water quality standards,
10           all are valid and relate to maintenance of water quality or the designated use of waters
             in some way. Some of the conditions are clearly requirements of State or local law
11           related to water quality other than those promulgated pursuant to CWA sections
             enumerated in Section 401(a)(1).
12   Otherwise denied.
13           5.25    Admitted that the 1989 Guidance stated, in part: “‘Under Section 401(a)(1) a State

14   will be deemed to have waived certification if it fails to act within ‘a reasonable period of time (which
     shall not exceed one year) after receipt of such request.’” Otherwise denied.
15
             5.26    Admitted that the 1989 Guidance stated, in part:
16

17           It is also advisable for the States to adopt rules which reasonably protect against an
             unintended waiver due, for example, to insufficient information to make a
18           certification decision or because project plans have changed enough to warrant a
             reevaluation of the impacts on water quality. Thus, after taking the federal agencies’
19           regulations into account, the State’s 401 certification regulations should link the
             timing for review to what is considered receipt of a complete application.
20
             Wisconsin, for instance, requires the applicant to submit a complete application for
21           certification before the official agency review time begins. The State’s regulations
             define the major components of a complete application, including the existing
22           physical environment at the site, the size of the area affected, all environmental
             impact assessment information provided to the licensing or permitting agency, and
23           the like. The rules State that the agency will review the application for completeness
             within 30 days of its receipt and notify the applicant of materials reasonably necessary
24           for review. Although the application will be deemed ‘complete’ for purposes of
             review time if the agency does not request additional materials within 40 days of
25           receipt application, the agency reserves the right to request additional information
             during the review process.
26
     Otherwise denied.
27

28
                                                         9
                                         STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 10 of 24



 1          5.27    Admitted that in April 2010 EPA’s Office of Wetlands, Oceans, and Watersheds
     issued interim guidance entitled “Clean Water Act Section 401 Water Quality Certification: A Water
 2
     Quality Protection Tool for States and Tribes” (2010 Interim Guidance). Further answering, the 2010
 3
     Interim Guidance stated, in part:
 4

 5          While this new handbook is not a rule and does not create any legal requirements or
            set policy, it provides a wide-ranging description of §401 certification provisions and
 6          practices which may be helpful to states and tribes interested in using §401 as an
            effective water resource protection tool. This document does not substitute for
 7          CWA section 401 itself, or the relevant EPA (and other federal or state/tribal)
            implementing regulations. States, tribes, and federal licensing/permitting agencies
 8          may consider other approaches consistent with the CWA and those regulations. EPA
            retains the discretion to revise this handbook in the future.
 9   Otherwise denied.
10          5.28    Admitted that the 2010 Interim Guidance states, in part:
11
            As incorporated into the 1972 CWA, §401 water quality certification was intended to
12          ensure that no federal license or permits would be issued that would prevent states or
            tribes from achieving their water quality goals, or that would violate CWA provisions.
13          Specifically, the statute calls for states or tribes to base their certification on a
            consideration of whether the permit or license would be consistent with a list of
14          CWA authorities including water quality standards and effluent limitations, as well as
            “any other appropriate requirement of State [or tribal] law set forth in such
15          certification.”
                                                * * * * *
16          Section 401 applies to any federal permit or license for an activity that may discharge
            into a water of the U.S. The Ninth Circuit Court of Appeals has ruled that the
17          discharge must be from a point source, and agencies in other jurisdictions have
            generally adopted the requirement. Once these thresholds are met, the scope of
18          analysis and potential conditions can be quite broad. As the U.S. Supreme Court has
            held, once §401 is triggered, the certifying state or tribe may consider and impose
19          conditions on the project activity in general, and not merely on the discharge, if
            necessary to assure compliance with the CWA and with any other appropriate
20          requirement of state or tribal law.
21          For example, water quality implications of fertilizer and herbicide use on a
            subdivision and golf course might be considered as part of a §401 certification
22          analysis of a CWA §404 permit that would authorize discharge of dredged or fill
            material to construct the subdivision and golf course.
23
     Otherwise denied.
24          5.29    Admitted that the 2010 Interim Guidance states, in part: “It is important to note that,
25   while EPA-approved state and tribal water quality standards may be a major consideration driving
26   §401 decision, they are not the only consideration.” Otherwise denied.

27

28
                                                      10
                                         STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 11 of 24



 1           5.30    Admitted that the 2010 Interim Guidance states, in part: “Generally, the state or
     tribe’s §401 certification review timeframe begins once a request for certification has been made to
 2
     the certifying agency accompanied by a complete application.” Otherwise denied.
 3
             5.31    Admitted that since 1989, Congress has not amended the language of section 401.
 4
     The Intervenor States lack knowledge or information sufficient to form a belief about the truth of
 5
     the remainder of this paragraph; it is therefore denied.
 6
                           Executive Order 13868 and Section 401 Certifications
 7
             5.32    Admitted that on April 10, 2019, President Trump issued Executive Order 13,868.
 8
     The text of the executive order speaks for itself. Otherwise denied.
 9
             5.33    Admitted that Executive Order 13, 868 states, in part:
10
             Section 401 of the Clean Water Act (33 U.S.C. 1341) provides that States and
11           authorized tribes have a direct role in Federal permitting and licensing processes to
             ensure that activities subject to Federal permitting requirements comply with
12           established water quality requirements. Outdated Federal guidance and regulations
             regarding section 401 of the Clean Water Act, however, are causing confusion and
13           uncertainty and are hindering the development of energy infrastructure.
14   Otherwise denied.

15           5.34    Admitted that Executive Order 13,868 states, in part
     :
16
             (a) The Administrator of the Environmental Protection Agency (EPA) shall consult
17           with States, tribes, and relevant executive departments and agencies (agencies) in
             reviewing section 401 of the Clean Water Act and EPA's related regulations and
18           guidance to determine whether any provisions thereof should be clarified to be
             consistent with the policies described in section 2 of this order. This review shall
19           include examination of the existing interim guidance entitled, “Clean Water Act
             Section 401 Water Quality Certification: A Water Quality Protection Tool for States
20           and Tribes” (Section 401 Interim Guidance). This review shall also take into account
             federalism considerations underlying section 401 of the Clean Water Act and shall
21           focus on:
             (i) the need to promote timely Federal-State cooperation and collaboration;
22           (ii) the appropriate scope of water quality reviews;
             (iii) types of conditions that may be appropriate to include in a certification;
23           (iv) expectations for reasonable review times for various types of certification
             requests; and
24           (v) the nature and scope of information States and authorized tribes may need in
             order to substantively act on a certification request within a prescribed period of time.
25
             (b) Upon completion of the consultation and review process described in subsection
26           (a) of this section, but no later than 60 days after the date of this order, the
             Administrator of the EPA shall:
27           (i) as appropriate and consistent with applicable law, issue new guidance to States and
             authorized tribes to supersede the Section 401 Interim Guidance to clarify, at
28           minimum, the items set forth in subsection (a) of this section; and

                                                        11
                                         STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 12 of 24



 1             (ii) issue guidance to agencies, consistent with the policies outlined in section 2 of this
               order, to address the items set forth in subsection (a) of this section.
 2
               (c) Upon completion of the consultation and review process described in subsection
 3             (a) of this section, but no later than 120 days after the date of this order, the
               Administrator of the EPA shall review EPA's regulations implementing section 401
 4             of the Clean Water Act for consistency with the policies set forth in section 2 of this
               order and shall publish for notice and comment proposed rules revising such
 5             regulations, as appropriate and consistent with law. The Administrator of the EPA
               shall finalize such rules no later than 13 months after the date of this order.
 6
               (d) Upon completion of the processes described in subsection (b) of this section, the
 7             Administrator of the EPA shall lead an interagency review, in coordination with the
               head of each agency that issues permits or licenses subject to the certification
 8             requirements of section 401 of the Clean Water Act (401 Implementing Agencies), of
               existing Federal guidance and regulations for consistency with EPA guidance and
 9             rulemaking. Within 90 days of completion of the processes described in subsection
               (b) of this section, the heads of the 401 Implementing Agencies shall update their
10             respective agencies' guidance. Within 90 days of completion of the processes
               described in subsection (c) of this section, if necessary, the heads of each 401
11             Implementing Agency shall initiate a rulemaking to ensure their respective agencies'
               regulations are consistent with the rulemaking described in subsection (c) of this
12             section and with the policies set forth in section 2 of this order.

13   Otherwise denied.

14             5.35    Admitted that Executive Order 13, 868 states, in part:

15             Within 90 days of completion of the processes described in subsection (c) of this
               section, if necessary, the heads of each 401 Implementing Agency shall initiate a
16             rulemaking to ensure their respective agencies' regulations are consistent with the
               rulemaking described in subsection (c) of this section and with the policies set forth
17             in section 2 of this order.

18   Otherwise denied.

19             5.36    Admitted that on June 7, 2019, EPA issued guidance entitled “Clean Water Act

20   Section 401 Guidance for Federal Agencies, States, and Authorized Tribes.” The text of the guidance

21   document speaks for itself. The Intervenor States lack knowledge or information sufficient to form a

22   belief about the truth of the remainder of this paragraph; it is therefore denied.

23             5.37    Admitted.

24             5.38    Admitted that the EPA published an “Economic Analysis for the Proposed Clean

25   Water Act Section 401 Rulemaking.” The text of the Economic Analysis speaks for itself. Otherwise

26   denied.

27             5.39    The text of the Economic Analysis speaks for itself. Otherwise denied.

28             5.40    Admitted that EPA held public hearings on the proposed Rule on September 5, 2109

                                                           12
                                            STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 13 of 24



 1   and September 6, 2019, in Salt Lake City, Utah. Admitted that at least some Plaintiff States submitted

 2   written comments. The Intervenor States lack knowledge or information sufficient to form a belief

 3   about the truth of the remainder of this paragraph; it is therefore denied.

 4                                        The Final Section 401 Rule

 5           5.41    Admitted that on June 1, 2020, EPA issued a press release stating, in part:

 6
             Today, after speaking with U.S. stakeholders via conference call, U.S. Environmental
 7           Protection Agency (EPA) Administrator Andrew Wheeler announced a final rule that
             will help accelerate and promote the construction of important energy infrastructure
 8           across the United States, while ensuring the nation’s waterways are protected. The
             agency’s final rule increases the transparency and efficiency of the Clean Water Act
 9           Section 401 (Section 401) certification process in order to promote the timely review
             of infrastructure projects while continuing to ensure that Americans have clean water
10           for drinking and recreation.
             “EPA is returning the Clean Water Act certification process under Section 401 to its
11           original purpose, which is to review potential impacts that discharges from federally
             permitted projects may have on water resources, not to indefinitely delay or block
12           critically important infrastructure,” said EPA Administrator Andrew Wheeler.
             “Today, we are following through on President Trump’s Executive Order to curb
13           abuses of the Clean Water Act that have held our nation’s energy infrastructure
             projects hostage, and to put in place clear guidelines that finally give these projects a
14           path forward.”
15
     The Intervenor States lack knowledge or information sufficient to form a belief about the truth of
16
     the remainder of this paragraph; it is therefore denied.
17
             5.42    Admitted.
18
             5.43    Denied.
19
             5.44    Admitted that the commentary accompanying the final Rule stated: “This final rule
20
     modernizes and clarifies the EPA's regulations and will help States, Tribes, federal agencies, and
21
     project proponents know what is required and what to expect during a section 401 certification
22
     process, thereby reducing regulatory uncertainty.” Otherwise denied.
23
     Limits on Scope of Section 401 Certification Review
24
             5.45    Denied.
25
             5.46    Admitted that in Pud No. 1, the Supreme Court stated: “Section 401(a)(1) identifies
26
     the category of activities subject to certification—namely, those with discharges. And § 401(d) is
27
     most reasonably read as authorizing additional conditions and limitations on the activity as a whole
28
                                                        13
                                         STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 14 of 24



 1   once the threshold condition, the existence of a discharge, is satisfied.” Otherwise denied.

 2           5.47    This paragraph states legal conclusions as to which no response is required. To the

 3   extent a response is required, it is denied.

 4           5.48    Denied.

 5           5.49    Admitted that the final Rule defines “water quality requirements” as “applicable

 6   provisions of §§ 301, 302, 303, 306, and 307 of the Clean Water Act, and state or tribal regulatory

 7   requirements for point source discharges into waters of the United States.” Otherwise denied.

 8   .       5.50    The Intervenor States lack knowledge or information sufficient to form a belief about

 9   the truth of this paragraph; it is therefore denied.

10           5.51    Denied.

11           5.52    Denied.

12           5.53    Denied.

13   Restrictions on Certification Request Process

14           5.54    This paragraph states legal conclusions as to which no response is required. To the

15   extent a response is required, it is denied.

16           5.55    Admitted that the Final Rule states, in part:

17           (b) A certification request for an individual license or permit shall:
             (1) Identify the project proponent(s) and a point of contact;
18           (2) Identify the proposed project;
             (3) Identify the applicable federal license or permit;
19           (4) Identify the location and nature of any potential discharge that may result from
             the proposed project and the location of receiving waters;
20           (5) Include a description of any methods and means proposed to monitor the
             discharge and the equipment or measures planned to treat, control, or manage the
21           discharge;
             (6) Include a list of all other federal, interstate, tribal, state, territorial, or local agency
22           authorizations required for the proposed project, including all approvals or denials
             already received;
23           (7) Include documentation that a pre-filing meeting request was submitted to the
             certifying authority at least 30 days prior to submitting the certification request;
24           (8) Contain the following statement: ‘The project proponent hereby certifies that all
             information contained herein is true, accurate, and complete to the best of my
25           knowledge and belief’; and
             (9) Contain the following statement: ‘The project proponent hereby requests that the
26           certifying authority review and take action on this CWA 401 certification request
             within the applicable reasonable period of time.’
27
             (c) A certification request for issuance of a general license or permit shall:
28           (1) Identify the project proponent(s) and a point of contact;
                                                         14
                                           STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 15 of 24



 1           (2) Identify the proposed categories of activities to be authorized by the general
             license or permit for which certification is requested;
 2           (3) Include the draft or proposed general license or permit;
             (4) Estimate the number of discharges expected to be authorized by the proposed
 3           general license or permit each year;
             (5) Include documentation that a pre-filing meeting request was submitted to the
 4           certifying authority at least 30 days prior to submitting the certification request;
             (6) Contain the following statement: ‘The project proponent hereby certifies that all
 5           information contained herein is true, accurate, and complete to the best of my
             knowledge and belief ’; and
 6           (7) Contain the following statement: ‘The project proponent hereby requests that the
             certifying authority review and take action on this CWA 401 certification request
 7           within the applicable reasonable period of time.’

 8   Otherwise denied.

 9           5.56    Admitted that the commentary accompanying the final Rule states, in part: “The final

10   rule notice also clarifies that certifying authorities may request additional information during the

11   reasonable period of time, and the final rule preserves certifying authorities' ability to deny

12   certification requests if they have inadequate information to determine whether a discharge complies

13   with water quality requirements.” Admitted that the commentary accompanying the final Rule states,

14   in part: “[T]he burden is on the certifying authority to evaluate the certification request in good faith

15   and to request information, documents, and materials that are within the scope of section 401 as

16   provided in this final rule and that can be produced and evaluated within the reasonable period of

17   time.” Otherwise denied.

18           5.57    Admitted that the final Rule provides, in part: “The Federal agency shall establish the

19   reasonable period of time either categorically or on a case-by-case basis. In either event, the

20   reasonable period of time shall not exceed one year from receipt.” Admitted that the final Rule

21   defines “receipt” as “the date that a certification request is documented as received by a certifying

22   authority in accordance with applicable submission procedures.”

23           5.58    Admitted that the final Rule provides, in part: “The certifying authority is not

24   authorized to request the project proponent to withdraw a certification request and is not authorized

25   to take any action to extend the reasonable period of time other than specified in § 121.6(d).”

26   Otherwise denied.

27           5.59 Admitted that the final Rule provides, in part:
             (a) The certification requirement for a license or permit shall be waived upon:
28           (1) Written notification from the certifying authority to the project proponent and the
                                                        15
                                         STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 16 of 24



 1           Federal agency that the certifying authority expressly waives its authority to act on a
             certification request; or
 2           (2) The certifying authority's failure or refusal to act on a certification request,
             including:
 3           (i) Failure or refusal to act on a certification request within the reasonable period of
             time;
 4           (ii) Failure or refusal to satisfy the requirements of § 121.7(c);
             (iii) Failure or refusal to satisfy the requirements of § 121.7(e); or
 5           (iv) Failure or refusal to comply with other procedural requirements of section 401.

 6           (b) A condition for a license or permit shall be waived upon the certifying authority's
             failure or refusal to satisfy the requirements of § 121.7(d).
 7

 8   Otherwise denied.

 9           5.60    Denied.

10           5.61    Denied.

11           5.62    The Intervenor States lack knowledge or information sufficient to form a belief about

12   the truth of this paragraph; it is therefore denied.

13                                    HARMS TO PLAINTIFF STATES

14           6.1     Denied.

15           6.2     Admitted that the Plaintiff States’ respective jurisdictions encompass a substantial

16   portion of the United States. Admitted that the water resources found within the Plaintiff States

17   include the entirety of the Pacific Coast from Mexico to Canada, large portions of the Atlantic Coast,

18   the Great Lakes and Lake Champlain, Chesapeake Bay and its tributaries, and the majority of the

19   Columbia River. Admitted that Plaintiff States contain headwaters formed in the Sierra Nevada,

20   Cascades, Rock, and Appalachian mountains. Admitted that many of the nation’s largest rivers

21   originate in and/or flow through the Plaintiff States, including the Mississippi, the Columbia, the

22   Colorado, and the Hudson. The Intervenor States lack knowledge or information sufficient to form a

23   belief about the truth of the remainder of this paragraph; it is therefore denied.

24           6.3     Admitted that at least some Plaintiff states have exercised section 401 authority to

25   protect against adverse impacts to water quality from federally licensed or permitted activities within

26   state borders. Further answering that at least some Plaintiff states have abused that authority. The

27   remainder of this paragraph states legal conclusions as to which no response is required. To the

28   extent a response is required, it is denied.
                                                            16
                                           STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 17 of 24



 1           6.4     Admitted that the final Rule provides that “[t]he scope of a Clean Water Act section

 2   401 certification is limited to assuring that a discharge from a Federally licensed or permitted activity

 3   will comply with water quality requirements.” Further admitted that the final Rule defines “water

 4   quality requirements” as “applicable provisions of §§ 301, 302, 303, 306, and 307 of the Clean Water

 5   Act, and state or tribal regulatory requirements for point source discharges into waters of the United

 6   States.” Otherwise denied.

 7           6.5     The Intervenor States lack knowledge or information sufficient to form a belief about

 8   the truth of this paragraph; it is therefore denied.

 9           6.6     The Intervenor States lack knowledge or information sufficient to form a belief about

10   the truth of this paragraph; it is therefore denied.

11           6.7     Denied.

12           6.8     The Intervenor States lack knowledge or information sufficient to form a belief about

13   the truth of the allegations that many Plaintiff States own or hold in trust the fish and other wildlife

14   populations within their borders, and have certain statutory obligations to protect those resources; it

15   is therefore denied. Otherwise denied.

16           6.9     Denied.

17           6.10    The Intervenor States lack knowledge or information sufficient to form a belief about

18   the truth of this paragraph; it is therefore denied.

19           6.11    The Intervenor States lack knowledge or information sufficient to form a belief about

20   the truth of this paragraph; it is therefore denied.

21           6.12    The Intervenor States lack knowledge or information sufficient to form a belief about

22   the truth of this paragraph; it is therefore denied.

23           6.13    The Intervenor States lack knowledge or information sufficient to form a belief about

24   the truth of this paragraph; it is therefore denied.

25           6.14    The Intervenor States lack knowledge or information sufficient to form a belief about

26   the truth of this paragraph; it is therefore denied.

27           6.15    Denied.

28           6.16    The Intervenor States lack knowledge or information sufficient to form a belief about
                                                            17
                                          STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 18 of 24



 1   the truth of this paragraph; it is therefore denied.

 2           6.17    The Intervenor States lack knowledge or information sufficient to form a belief about

 3   the truth of this paragraph; it is therefore denied.

 4           6.18    Denied.

 5                                        CAUSES OF ACTION
                                       FIRST CAUSE OF ACTION
 6                      Arbitrary and Capricious and Not in Accordance with Law
                      Unlawful Implementation of Section 401 of the Clean Water Act
 7                           In Violation of the Administrative Procedure Act
                                               (5 U.S.C. § 706)
 8
             7.1     The State Intervenors reallege their answers to paragraphs 1.1 through 6.18.
 9
             7.2     Admitted that 5 U.S.C. § 706 provides that “[t]he reviewing court shall . . . hold
10
     unlawful and set aside agency action, findings, and conclusions found to be . . . (A) arbitrary,
11   capricious, an abuse of discretion, or otherwise not in accordance with law[.]”
12           7.3     This paragraph states legal conclusions as to which no response is required. To the
13   extent a response is required, it is denied.
14           7.4     Denied.
15           7.5     Denied.
                                      SECOND CAUSE OF ACTION
16                       Arbitrary and Capricious and Not in Accordance with Law
                               Disregard of Prior Agency Policy and Practices
17                            In Violation of the Administrative Procedure Act
                                                (5 U.S.C. § 706)
18
             7.6     The State Intervenors reallege their answers to paragraphs 1.1 through 6.18.
19
             7.7     This paragraph states legal conclusions as to which no response is required. To the
20
     extent a response is required, it is denied.
21
             7.8     This paragraph states legal conclusions as to which no response is required. To the
22
     extent a response is required, it is denied.
23
             7.9     Denied.
24
             7.10    Denied.
25
             7.11    Denied.
26
             7.12    Denied.
27                                     THIRD CAUSE OF ACTION
                         Arbitrary and Capricious and Not in Accordance with Law
28
                                                            18
                                           STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 19 of 24



 1                  Failure to Consider Statutory Objective and Impacts on Water Quality
                               In Violation of the Administrative Procedure Act
 2                                               (5 U.S.C. § 706)

 3           7.13     The State Intervenors reallege their answers to paragraphs 1.1 through 6.18.

 4           7.14     This paragraph states legal conclusions as to which no response is required. To the

 5   extent a response is required, it is denied.

 6           7.15     This paragraph states legal conclusions as to which no response is required. To the

 7   extent a response is required, it is denied.

 8           7.16     This paragraph states legal conclusions as to which no response is required. To the

 9   extent a response is required, it is denied.

10           7.17     This paragraph states legal conclusions as to which no response is required. To the

11   extent a response is required, it is denied.

12           7.18     Denied.

13           7.19     Denied.
                                      FOURTH CAUSE OF ACTION
14                                  Agency Action in Excess of Jurisdiction
                                               (5 U.S.C. § 706)
15
             7.20     The State Intervenors reallege their answers to paragraphs 1.1 through 6.18.
16
             7.21     Admitted that 5 U.S.C. § 706 provides, in part: “The reviewing court shall . . . (2) hold
17
     unlawful and set aside agency action, findings, and conclusions found to be . . . (C) in excess of
18
     statutory jurisdiction, authority, or limitations, or short of statutory right.”
19
             7.22     Admitted that EPA identified the authority for the final Rule as “the Federal Water
20
     Pollution Control Act, 33 U.S. C. 1251 et seq., including sections 304(h), 401, and 501(a).” Admitted
21
     that 33 U.S.C. § 1361(a) provides: “The Administrator is authorized to prescribe such regulations as
22
     are necessary to carry out his functions under this chapter.” Otherwise denied.
23
             7.23     Denied.
24
             7.24     Admitted that 33 U.S.C. § 1314(h) provides: “The Administrator shall, within one
25
     hundred and eighty days from October 18, 1972, promulgate guidelines establishing test procedures
26
     for the analysis of pollutants that shall include the factors which must be provided in any certification
27
     pursuant to section 1341 of this title or permit application pursuant to section 1342 of this title.”
28
                                                          19
                                           STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 20 of 24



 1   Otherwise denied.

 2           7.25    Denied.

 3                                          RELIEF REQUESTED

 4           States Intervenors deny that Plaintiffs are entitled to the relief requested, or any relief

 5   whatsoever. State Intervenors respectfully ask that the Court enter judgment against Plaintiffs and

 6   grant Defendants and State Intervenors such additional and further relief as the Court may deem just,

 7   proper, and necessary, including their costs and attorneys fees as provided by law.

 8                                                 DEFENSES

 9           Pursuant to Fed. R. Civ. P. 8(c), State Intervenors state the following defenses:

10           1.      This Court lacks jurisdiction.

11           2.      Plaintiffs have failed to state a claim on which relief can be granted.

12           3.      The Complaint does not state facts or claims upon which relief may be granted under

13   the legal authority cited or under any other law, including without limitation because Plaintiffs fail to

14   plead compliance with conditions-precedent to suit.

15           4.      There is neither factual nor legal support for injunctive or equitable relief.

16           5.      Any claim for injunctive or equitable relief is barred by Plaintiffs’ unclean hands.

17           6.      Plaintiffs’ theories would render the Clean Water Act unconstitutional in whole or

18   part.

19           7.      The State Intervenors reserve the right to assert additional defenses.

20
     Dated: August 28, 2020                           Respectfully submitted,
21
                                                      BENBROOK LAW GROUP, P.C.
22
                                                      /s/ Bradley A. Benbrook
23                                                    _______________________________
                                                      BRADLEY A. BENBROOK (CA 177786)
24                                                    STEPHEN M. DUVERNAY (CA 250957)
                                                      BENBROOK LAW GROUP, P.C.
25                                                    400 Capitol Mall, Suite 2530
                                                      Sacramento, CA 95814
26                                                    Tel: (916) 447-4900
                                                      brad@benbrooklawgroup.com
27                                                    steve@benbrooklawgroup.com
28                                                    Counsel for State Intervenors
                                                        20
                                          STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 21 of 24



 1                                      JEFF LANDRY
                                         ATTORNEY GENERAL            OF LOUISIANA
 2
                                        /s/ Joseph S. St. John
 3                                      ________________________________
                                        ELIZABETH B. MURRILL (pro hac vice pending)
 4                                       Solicitor General
                                        JOSEPH S. ST. JOHN (pro hac vice pending)
 5                                       Deputy Solicitor General
                                        RYAN M. SEIDEMANN (pro hac vice forthcoming)
 6                                       Assistant Attorney General
                                        LOUISIANA DEPARTMENT OF JUSTICE
 7                                      1885 N. Third Street
                                        Baton Rouge, LA 70804
 8                                      Tel: (225) 326-6766
                                        emurrill@ag.louisiana.gov
 9                                      stjohnj@ag.louisiana.gov
                                        seidemannr@ag.louisiana.gov
10
                                        Attorneys for the State of Louisiana
11

12                                      TIM FOX
                                         ATTORNEY GENERAL OF MONTANA
13
                                        /s/ Jon Bennion
14                                      ________________________________
                                        JON BENNION (pro hac vice forthcoming)
15
                                         Chief Deputy Attorney General
16                                      215 N. Sanders, Third Floor
                                        P.O. Box 201401
17                                      Helena, MT 59620
                                        Tel: (406) 444-2026
18                                      jonbennion@mt.gov
19                                      Attorney for the State of Montana
20

21

22

23

24

25

26

27

28
                                           21
                                STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 22 of 24



 1                                      LESLIE RUTLEDGE
                                         ATTORNEY GENERAL OF ARKANSAS
 2
                                        /s/ Nicholas J. Bronni
 3                                      ________________________________
                                        NICHOLAS J. BRONNI (pro hac vice forthcoming)
 4                                       Solicitor General
                                        VINCENT WAGNER (pro hac vice forthcoming)
 5                                       Deputy Solicitor General
 6                                      OFFICE OF ARKANSAS ATTORNEY GENERAL
                                         LESLIE RUTLEDGE
 7                                      323 Center Street, Suite 200
                                        Little Rock, AK 72201
 8                                      Tel: (501) 682-8090
                                        nicholas.bronni@arkansasag.gov
 9                                      vincent.wagner@arkansasag.gov
10
                                        Attorneys for the State of Arkansas
11

12                                      LYNN FITCH
                                         ATTORNEY GENERAL OF MISSISSIPPI
13
                                        /s/ Kristi H. Johnson
14                                      ________________________________
                                        KRISTI H. JOHNSON (pro hac vice forthcoming)
15                                       Solicitor General
                                        OFFICE OF MISSISSIPPI ATTORNEY
16                                       GENERAL LYNN FITCH
                                        P.O. Box 220
17                                      Jackson, MS 39205
                                        Tel: (601) 359-5563
18                                      kristi.johnson@ago.ms.gov

19                                      Attorney for the State of Mississippi

20
                                        ERIC SCHMITT
21                                       ATTORNEY GENERAL OF MISSOURI

22                                      /s/ D. John Sauer
                                        ________________________________
23                                      D. John Sauer (pro hac vice forthcoming)
                                          Solicitor General
24                                      OFFICE OF THE MISSOURI
                                          ATTORNEY GENERAL
25                                      P.O. Box 899
                                        Jefferson City, MO 65102-0899
26                                      Tel: (573) 751-1800
                                        john.sauer@ago.mo.gov
27
                                        Attorney for the State of Missouri
28
                                           22
                                STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 23 of 24



 1                                      KEN PAXTON
                                         ATTORNEY GENERAL OF TEXAS
 2                                      JEFFREY C. MATEER
                                         First Assistant Attorney General
 3                                      RYAN L. BANGERT
                                         Deputy First Assistant Attorney General
 4
                                        DARREN L. MCCARTY
 5                                       Deputy Attorney General for Civil Litigation

 6                                      /s/ David J. Hacker
                                        ________________________________
 7                                      DAVID J. HACKER (CA 249272)
                                         Associate Deputy Attorney General
 8                                      OFFICE OF THE TEXAS
                                         ATTORNEY GENERAL
 9                                      P.O. Box 12548 (MC 001)
                                        Austin, Texas 78711-2548
10
                                        Tel: (512) 936-1700
11                                      david.hacker@oag.texas.gov

12                                      Attorney for the State of Texas

13
                                        PATRICK MORRISEY
14                                       ATTORNEY GENERAL OF WEST VIRGINIA
15
                                        /s/ Lindsay S. See
16                                      ________________________________
                                        LINDSAY S. SEE (pro hac vice forthcoming)
17                                        Solicitor General
                                        State Capitol Building 1, Rm. 26-E
18                                      Charleston, WV 25305
                                        Tel: (304) 558-2021
19                                      lindsay.s.see@wvago.gov
20
                                        Attorney for the State of West Virginia
21

22

23

24

25

26

27

28
                                           23
                                STATE INTERVENORS’ ANSWER
     Case 4:20-cv-04869-KAW Document 53-10 Filed 08/28/20 Page 24 of 24



 1                                      FOR THE STATE OF WYOMING
 2                                      /s/ James C. Kaste
                                        ________________________________
 3                                      JAMES C. KASTE (pro hac vice forthcoming)
 4                                        Deputy Attorney General
                                        WYOMING ATTORNEY GENERAL’S OFFICE
 5                                      2320 Capitol Avenue
                                        Cheyenne, Wyoming 82002
 6                                      Tel: (307) 777-6946
                                        james.kaste@wyo.gov
 7
                                        Attorney for the State of Wyoming
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           24
                                STATE INTERVENORS’ ANSWER
